Citation Nr: 1035995	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  04-03 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a left knee disability, 
and if so, whether service connection is warranted on a direct or 
secondary basis.

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU) due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 
1980 and had a period of active duty for training in May 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In January 2007, the RO appeared to reopen the claim of service 
connection.  However, this decision is not binding on the Board.  
The Board must first decide whether evidence has been received 
that is both new and material to reopen the claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new and 
material evidence has not been submitted).  Consequently, the 
Board will adjudicate the question of whether new and material 
evidence has been received, furnishing a complete explanation as 
to its reasons and bases for such a decision.  

In July 2008, a video-conference hearing was conducted before the 
undersigned acting Veterans Law Judge.  In September 2008, the 
Board remanded this case.  

The issue of service connection for a left knee disability on a 
direct basis or as secondary to service-connected low back strain 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an October 1986 decision, the Board denied service 
connection for residuals of a left knee injury.

2.  Evidence submitted since the Board's October 1986 decision, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim, and therefore raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1986 Board decision, in which the Board denied 
service connection for residuals of a left knee injury is final.  
38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2009).

2.  New and material evidence has been received since the Board's 
October 1986 decision; thus, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

With regard to the issues of whether new and material evidence 
has been received to reopen the claim of service connection for a 
left knee disability, the Veteran's claim is being granted to the 
extent that it is reopened.  As such, any deficiencies with 
regard to VCAA are harmless and nonprejudicial.


New and Material

In an October 1986 decision, the Board denied service connection 
for residuals of a left knee injury.  The Board determined that 
although the Veteran was treated during service for a deep 
contusion in the area of the left knee and other left knee 
complaints, current medical evidence did not show disability.  
Thus, the Board concluded that the left knee injuries sustained 
by the Veteran during service were acute and transitory and did 
not result in chronic disability.  The Board's decision is final.  
38 U.S.C.A. § 7104(b).  The evidence of record included the 
service treatment records, post-service outpatient VA records, 
and a VA examination report.  

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The United States Court of Appeals for Veterans Claims (Court) 
has held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so filed.  
See 38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  Evans 
v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the 
claims file.  The additional evidence of record includes VA 
outpatient records and a January 2007 VA spine examination 
report.  The VA outpatient records document complaints of knee 
pain, impressions of arthralgia, and also a diagnosis of 
degenerative joint disease as shown on a September 2004 x-ray.  
In contrast, the VA examination indicated that x-rays were 
negative and while the Veteran had arthralgia, this represented a 
complaint and not a diagnosis.  

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person(s) 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. 
App. 216 (1994) ("Justus does not require the Secretary [of VA] 
to consider the patently incredible to be credible").

Furthermore, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that evidence may be considered 
new and material if it contributes to a more complete picture of 
the circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the Board 
to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defects since 
this competent evidence indicates that the Veteran has 
degenerative joint disease of the left knee.  The Board 
recognizes that the VA examination report did not reach the same 
conclusion, but the probative value of such reports is a matter 
for consideration when weighing the evidence to determine if 
service connection is warranted, not whether the claim should be 
initially reopened.  Therefore, new and material evidence has 
been received since the Board's October 1986 decision; thus, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a 
left knee disability is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that the Veteran is afforded every possible 
consideration.

The Board previously remanded this case.  One of the directives 
was to issue a VCAA notice which included the pertinent 
information for secondary service connection.  This action was 
not accomplished as the subsequent VCAA notice did not include 
that information.  In light of the foregoing, further action is 
necessary in this case, in accordance with the previous Board 
remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(as a matter of law, a remand by the Board confers on the Veteran 
the right to compliance with the remand orders).

As determined above, the claim of service connection for a left 
knee disability has been reopened.  There is a conflict as to 
whether the Veteran does or does not have a current left knee 
disability as degenerative arthritis was apparently shown on one 
set of x-rays and then not on subsequent x-rays.  In reviewing 
the 2007 x-ray report, an abnormality was noted, although 
arthritis was not shown.  The Board finds that the Veteran should 
be afforded another VA examination to determine whether there is 
current underlying pathology for his left knee complaints.  In 
addition, if left knee disability is shown, the Veteran has 
advanced a claim of secondary service connection.  The recent VA 
examination did not address whether a left knee disability is 
aggravated by his low back disability.  

Since the TDIU claim is predicated in part on the success of the 
left knee claim, it is inextricably intertwined with it.  Harris 
v. Derwinski, 1 Vet. App. 180, 182-83 (1991).  Accordingly, 
appellate adjudication of it will be deferred pending completion 
of the action ordered in the remand section below.

Accordingly, this matter is REMANDED for the following actions:

1.  The Veteran should be issued a VCAA 
letter pertaining to secondary service 
connection as to the matter of whether 
entitlement to service connection for a 
left knee disability as secondary to 
service-connected low back disability is 
warranted.  

2.  Schedule the Veteran for a VA 
examination.  Any indicated tests, 
including x-rays, should be accomplished.  
The examiner should review the claims 
folder prior to examination.  The examiner 
should specifically address whether the 
Veteran has degenerative arthritis of the 
left knee, as shown on x-ray, or any other 
current underlying pathology of the left 
knee.  The examiner should provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at least 
as likely as not, that any current left 
knee disability had its clinical onset 
during service or is related to any in-
service disease, event, or injury.  

The examiner should also provide an opinion 
as to whether it is more likely than not, 
less likely than not, or at least as likely 
as not, that any current left knee 
disability is proximately due to, or the 
result of, the service-connected low back 
disability.  The examiner should also 
provide an opinion as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that any current 
left knee disability is permanently 
aggravated by the Veteran's service-
connected low back disability.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should review the medical 
opinion obtained above to ensure that the 
remand directives have been accomplished.  
If all questions posed are not answered or 
sufficiently answered, AMC should return 
the case to the examiner for completion of 
the inquiry.

4.  Finally, the RO should readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


